113 F.3d 1245
97 CJ C.A.R. 825
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry ALDOFF, Plaintiff-Appellant,v.Art WEIDEMANN, Assistant District Attorney;  Ellen Wadley,Investigator;  Earl Hartley and Marilyn Aldoff, intheir official and individualcapacities, Defendants-Appellees.andClinton PITTS, in his official and individual capacity, Defendant.
No. 96-2225.
United States Court of Appeals, Tenth Circuit.
May 30, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Plaintiff Larry Aldoff appeals from the district court's sua sponte dismissal of his complaint against the various named defendants.  We have carefully reviewed the record in light of the issues Mr. Aldoff raises on appeal.  We are not persuaded that the district court erred in dismissing the complaint.  We grant Mr. Aldoff's motion to proceed in forma pauperis, and we AFFIRM the judgment of the district court substantially for the reasons set forth in the court's Memorandum Opinion filed September 6, 1996.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3